Exhibit 10.01


























LOEWS CORPORATION EXECUTIVE
DEFERRED COMPENSATION PLAN
effective as of January 1, 2016






















































 January 1, 2016



 
 

--------------------------------------------------------------------------------

 

 
1.  
PURPOSE

The purpose of the Loews Corporation Executive Deferred Compensation Plan (the
"Plan") is to provide non-employee directors and certain employees of Loews
Corporation (the "Corporation") an opportunity, in accordance with the terms and
conditions set forth herein, to defer, on a non-qualified basis, certain
compensation that would otherwise be payable currently.
 
2.  
ADMINISTRATION

The Plan shall be administered by a committee (the "Administrative Committee for
the Deferred Compensation Plan", hereinafter referred to as the "Committee")
consisting of at least three members appointed by the Board of Directors of the
Corporation or the Executive Committee of the Board of Directors of the
Corporation (collectively referred to herein as the "Board"). The Committee
shall have the sole and complete authority to interpret the terms and provisions
of the Plan, to adopt, alter or repeal such administrative rules, regulations or
practices governing the operation of the Plan and make all other determinations
as it shall from time to time deem necessary, advisable or appropriate. The
decisions, actions, determinations and records of the Committee shall be
conclusive and binding upon the Corporation and its Subsidiaries (hereinafter,
with the Corporation, collectively referred to as the "Company") and all persons
having or claiming to have any right or interest in or under the Plan.  The
Committee may appoint a person or persons to administer the Plan on a day-to-day
basis.
 
3.  
ELIGIBILITY

All
 
(a)  
non-employee directors of the Corporation during any year, and

 
(b)  
employees of the Corporation or such Subsidiaries as may be designated by the
Board, in each case with an annual base salary of at least $250,000 as of the
end of any calendar year,

 
shall be eligible to participate in the Plan ("Participants") and make an
election under Paragraph 4.  Notwithstanding the foregoing, unless otherwise
determined by the Committee, an employee, other than a newly-hired employee, who
first satisfies the eligibility requirements after the first day of a calendar
year shall not be able to participate in the Plan until the following calendar
year.
 
4.  
ELECTION TO DEFER

(a)  
Subject to such limitations as the Committee may prescribe, employee
Participants may defer (1) a portion of their annual base salary and annual cash
bonus earned for the following calendar year (including but not limited to any
bonus earned under the Loews Corporation Incentive Compensation Plan for
Executive Officers) and (2) in the case of a newly-hired employee, a portion of
their annual base salary and annual cash bonus that are paid for services
performed after the Participant's election to defer.  Non-employee director
Participants may defer all or a portion of their cash retainer and meeting fees
earned for the following calendar year.

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(b)  
The election by a Participant to defer Compensation shall be made (1) before the
beginning of the calendar year in which such Compensation is earned, (2) in the
case of a newly-hired employee, within 30 days of such employee's date of hire
or (3) at such later date as may be permitted by the Committee in accordance
with Section 409A of the Internal Revenue Code of 1986, as amended ("Section
409A").

 
(c)  
A Participant must make an election as to the amount deferred with respect to
each calendar year of participation in the Plan.  Amounts deferred under this
Paragraph 4 shall be referred to as the "Deferred Amounts".  Election forms for
Participants to defer Compensation shall be provided by the Committee, and all
such elections shall be made in writing on such forms or pursuant to such other
election procedures as may be established by the Committee.

 
5.  
ESTABLISHMENT OF DEFERRED COMPENSATION ACCOUNT

At the time of the Participant's initial election to defer pursuant to Paragraph
4, the Company shall establish a memorandum account (a "Deferred Compensation
Account") for each participant on its books.  The Deferred Amount (as determined
under the participant's election form) shall be credited to the Participant's
Deferred Compensation Account as of the day that the Compensation would
otherwise have been paid to the Participant.
 
6.  
ADDITIONS TO DEFERRED AMOUNTS

The assets attributable to a Participant's Deferred Compensation Account shall
be deemed invested in such investments as the Participant may select, in
accordance with such procedures as may be established by the
Committee.  However, the Committee or its designee shall from time to time
designate the investment funds to which the Participants may direct the deemed
investment of their Account balances.  Each Participant Account shall be
credited or debited with an amount equal to the income, gain and losses that
would have been realized in an account that was actually invested in the deemed
investments selected by the Participant from the date the amounts are credited
to the Participant's account until the date such amounts are distributed.
 
7.  
PAYMENT OF DEFERRED AMOUNTS

Distributions of a Participant's Deferred Compensation Account shall be made or
commence within ninety (90) days following the earliest to occur of (i) a fixed
date elected by the Participant in accordance with Paragraph 4 that is at least
3 years following the end of the year in which the Compensation would have been
paid to the Participant if the Participant did not elect to defer it hereunder,
or if sooner, the Participant's Separation from Service from the Company, or
(ii) any of the events described in Subparagraph (b) below.
 
(a)  
The Participant shall elect, in his/her election to defer, that his/her Deferred
Compensation Account be paid either:

 
 
(i)  
in a lump sum; or

 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(ii)  
in a series of annual installment payments (each as nearly equal as possible),
the number of which cannot exceed fifteen, as the Participant shall elect under
rules established by the Committee. Each installment shall be designated as a
separate payment for purposes of Section 409A.

 
 
Notwithstanding the foregoing, (I) except as provided in Subparagraphs (b)(i)
and (b)(ii) below, and (II) in the absence of an election by a Participant, all
distributions shall be made in the form of a lump sum payment.
 
(b)  
(i) In the event of the Participant's death or Disability, payment of the
balance in the Participant's Deferred Compensation Account shall be made or
commence as elected by the Participant in the election to defer, to the
Participant's designated beneficiary or if none, to the Participant's estate, in
the case of death, or to the Participant, in the case of Disability within
ninety (90) days of the determination of a Participant's Disability or death;

 
 
(ii) In the event of an employee Participant's Separation from Service from the
Company for Retirement, or the End of Service as a Non-Employee Director,
payment of the balance in the Participant's Deferred Compensation Account shall
be made or commence as elected by the Participant in the election to defer
within ninety (90) days of the employee Participant's Retirement or End of
Service as a Non-Employee Director; and
 
 
(iii) In the event of an employee Participant's Separation from Service from the
Company for any reason other than death, disability or Retirement, payment of
the balance in the Participant's Deferred Compensation Account shall be made in
a lump sum within ninety (90) days of the Participant's Separation from Service
from the Company, notwithstanding the Participant's election to the contrary.
 
 
If the Participant is a Specified Employee, all payments to be made pursuant to
Subparagraph (b)(ii) and (b)(iii) above, to the extent necessary to comply with
Section 409A, shall be paid or commence on the first of the month following six
(6) months subsequent to the designated event in (ii) and (iii) (the "Specified
Employee Payment Date").  Within thirty (30) days following the Specified
Employee Payment Date, each Specified Employee who has elected to receive
his/her benefit in a series of annual installment payments, and whose benefit
has been delayed, shall receive a lump sum cash payment in an amount equal to
the amount of the delayed installment payment(s) such Participant would have
otherwise received prior to the Specified Employee Payment Date, as adjusted for
income, gains and losses under Paragraph 6 during the period of delay.
 
 
(c)  
Anything contained in this Paragraph 7 to the contrary notwithstanding, in the
event a Participant incurs an Unforeseeable Emergency, the Committee, upon
written application of such Participant, shall direct immediate payment of all
or a portion of the then current value of such Participant's Deferred
Compensation Account.  The amount of the distribution shall be limited to the
amount needed to satisfy the emergency plus federal, state, local or foreign
income taxes reasonably anticipated to be owed by the Participant as a result of
the distribution.  Such distributions shall not be allowed to the extent that
the hardship may be relieved through reimbursement or compensation by insurance
or otherwise, or by liquidation of the Participant's assets (to the extent such
liquidation would not itself cause a severe financial hardship).  The Committee
shall determine, in accordance with Section 409A whether the Participant has
incurred an Unforeseeable Emergency and the amount needed to satisfy such
emergency.

 
 
 
4

--------------------------------------------------------------------------------

 
 
 
(d)  
A Participant may make a new election as to the time and/or form of payment at
any time with respect to prior deferrals, provided that: (1) such election shall
not take effect until at least 12 months after the date on which such election
is made; (2) the first payment with respect to which such election is made is
deferred for a period of not less than 5 years; and (3) such election shall not
be made less than 12 months prior to the date of the first scheduled payment.

 
8.  
TRANSFERABILITY OF INTERESTS

Except for the right of a Participant to designate a beneficiary as hereinabove
provided, a Participant, or beneficiary's rights and interests may not be
alienated, assigned, pledged, transferred or otherwise encumbered.
 
9.  
AMENDMENT, SUSPENSION AND TERMINATION

The Corporation, in its sole and absolute discretion, at any time may amend,
suspend or terminate the Plan or any portion thereof to the extent permitted
under Section 409A.  No such amendment, suspension or termination shall alter or
impair the rights of a Participant with respect to then Deferred Amounts.
 
10.  
DEFINITIONS

For purposes of this Plan:


(a)  
The term "Compensation" shall mean:

 
 
(i)  
annual base salary and annual cash bonus for employees; and

 
 
(ii)  
cash retainer and meeting fees for non-employee directors.

 
 
(b)  
The term "Disability" shall have the meaning set forth in Section 409A and the
Treasury Regulations thereunder.

 
 
(c)  
The term "End of Service as a Non-Employee Director" shall mean a non-employee
director's Separation from Service for any reason other than due to death or
Disability.

 
 
(d)  
The term "Retirement" shall mean a termination of employment occurring on or
after the first to occur of attainment of (a) age fifty-five (55) with twenty
(20) years of service, or (b) age sixty (60) with ten (10) years of
service.  For this purpose, service of the Participant with the Company and any
corporation or other entity that is the successor of the Company shall be deemed
service with the Company.

 
 
 
5

--------------------------------------------------------------------------------

 
 
 
(e)  
The term "Specified Employee" means one of the top fifty (50) highest
compensated employees of the Corporation and its controlled group determined
pursuant to the Corporation's procedures and consistent with Section 409A and
the regulations promulgated thereunder.

 
(f)  
The term "Subsidiary" shall mean any corporation or other entity eighty percent
(80%) or more of the voting stock or ownership interest of which is owned
directly or indirectly by the Corporation.

 
(g)  
The term "Separation from Service" shall have the meaning set forth in Section
409A and the Treasury Regulations thereunder.

 
 
(h)  
The term "Unforeseeable Emergency" means, with respect to a Participant, a
severe financial hardship resulting from: (1) an illness or accident of the
Participant, the Participant's spouse, or a dependent; (2) loss of the
Participant's property due to casualty; or (3) other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, in each case as permitted pursuant to Section 409A.

 
11.  
UNFUNDED OBLIGATION

No assets of the Company have been set aside to provide for the payment of the
Deferred Amounts.  The Plan is intended to be, and shall be operated and
administered to be, a plan which is unfunded and which is maintained primarily
for the purpose of providing deferred compensation for a selected group of
non-employee directors and management employees.  The Company shall make no
provision for the funding or insuring of Deferred Amounts that would cause the
Plan to be (i) a "funded" plan for purposes of Section 404(a)(5) of the Internal
Revenue Code of 1986, as amended  or Title I of the Employee Retirement Income
Security Act of 1974, as amended ("ERISA"), or (ii) other than an "unfunded and
unsecured promise to pay money or property in the future" under Treasury
Regulations Section 1.83-3(e).  A Participant and his/her beneficiary shall be
treated as a general unsecured creditor of the Company at all times under this
Plan, except as otherwise provided under applicable state law.
 
12.  
NO RIGHT TO EMPLOYMENT, TO RENDER SERVICES, OR OTHER BENEFITS

This Plan shall not constitute a contract of employment, nor an arrangement to
render services, between the Company and the Participant, and nothing contained
herein shall be construed as conferring upon any Participant the right to
continue in the employ of, nor the right to continue to render services to, the
Company.
 
Any Compensation deferred and any benefits paid under this Plan shall be
disregarded in computing benefits under any employee benefit plan of the
Company, except to the extent expressly provided for in such employee benefit
plans; provided that any benefit which would have been payable to Participants
under the "Loews Corporation Cash
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
Balance Retirement Plan" had Compensation deferred under this Plan been included
in compensation for Retirement Plan purposes in the calendar year in which it
would have been so included had it not been deferred hereunder, shall be paid
under the "Loews Corporation Benefit Equalization Plan".
 
13.  
EFFECTIVE DATE

The Plan shall be effective January 1, 2016.
 
14.  
GOVERNING LAW

The Plan shall be governed by the laws of the State of New York without
reference to the principles of conflict of laws.
 
15.  
COMPLIANCE WITH SECTION 409A

The Plan is intended to comply with the applicable provisions of Section 409A
and shall be administered in accordance with Section 409A to the extent Section
409A applies to the Plan.  Accordingly, the Plan shall be construed in a manner
consistent with those provisions and may, at any time, be amended in the manner
and to the extent determined necessary or desirable by the Corporation to
reflect or otherwise facilitate compliance with such
provisions.  Notwithstanding any other provision of this Plan to the contrary,
to the extent required by Section 409A, any payment otherwise due to a
Participant upon his/her termination of employment or service with the Company
shall not be made until and unless such termination of employment or service
constitutes a "separation from service," as such term is defined under Section
409A.  This provision shall have no effect on payments otherwise due or payable
to the Participant or on his/her behalf, which are not on account of his/her
termination of employment with the Company, including as a result of death.  To
the extent necessary to prevent any accelerated or additional tax under Section
409A, the Corporation shall defer the commencement of the payment of any
payments or portions thereof otherwise payable hereunder as a result of a
Separation from Service until the date that is six (6) months following such
Separation from Service (or such earlier date as is permitted under Section
409A).  Each separately identified payment hereunder shall be treated as a
separate payment for purposes of Section 409A.
 
16.  
CLAIMS PROCEDURE

Any application for benefits, inquiries about the Plan or inquiries about
present or future rights under the Plan must be submitted in writing to the
person or persons selected by the Administrator (which may be the Administrator)
(such person or persons, "Claims Administrator"), as follows:
 
(a)  
In the event that any application for benefits is denied in whole or in part,
the Claims Administrator must notify the applicant, in written or electronic
format, of the denial of the application, and of the applicant's right to review
the denial.  The notice of denial shall be set forth in a manner designed to be
understood by the applicant, and shall include specific reasons for the denial,
specific references to the Plan provision upon which the denial is based, a
description of any information or material that the Claims Administrator needs
to complete the review, and an explanation of the Plan's review procedure.

 
 
 
7

--------------------------------------------------------------------------------

 
 
 
(b)  
This notice shall be given to the applicant within ninety (90) days after the
Claims Administrator receives the application, unless special circumstances
require an extension of time, in which case, the Claims Administrator has up to
an additional ninety (90) days for processing the application.  If an extension
of time for processing is required, written or electronic notice of the
extension shall be furnished to the applicant before the end of the initial
ninety (90)-day period.

 
(c)  
This notice of extension shall describe the special circumstances necessitating
the additional time and the date by which the Claims Administrator is to render
his/her decision on the application.  The applicant shall then be permitted to
appeal the denial in accordance with the review procedure described below.

 
(d)  
Any person (or that person's authorized representative) for whom an application
for benefits is denied, in whole or in part, may appeal the denial by submitting
a request for a review to the Claims Administrator within 60 days after the
application is denied.  The Claims Administrator shall give the applicant (or
his/her representative) a reasonable opportunity for a full and fair review of a
claim and adverse benefit determination, including:  (i) the opportunity to
submit written comments, documents, records and other information relating to
the claim for benefits; (ii) the provision, upon request and free of charge, of
reasonable access to and copies of, all documents, records and other information
relevant to the claimant's claim for benefits, and (iii) a review that takes
into account all comments, documents, records, and other information submitted
by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.  A
request for a review shall be in writing and shall be addressed to:

 
 
Corporate Director, Total Rewards
Loews Corporation
667 Madison Avenue
New York, NY 10065

 



(e)  
A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent.  The Claims Administrator may require the applicant to submit
additional facts, documents or other material as he or she may find necessary or
appropriate in making his/her review.

 
(f)  
The Claims Administrator shall act on each request for review within sixty (60)
days after receipt of the request, unless special circumstances require an
extension of time (not to exceed an additional sixty (60) days), for processing
the request for a review.  If an extension for review is required, written or
electronic notice of the extension shall be furnished to the applicant within
the initial sixty (60)-day period.  The Claims Administrator shall give prompt,
written or electronic notice of his/her decision to the applicant.  In the event
that the Claims Administrator confirms the denial of the application for
benefits in whole or in part, the notice shall outline, in a manner calculated
to be understood by the applicant: (i) the specific reason or reasons for the
adverse determination, (ii) the specific Plan provisions upon which the decision
is based, (iii) a description of any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary, (iv) a description of the Plan's review
procedures and the time limits applicable to such procedures, including a
statement of the claimant's right to bring a civil action under Section 502(a)
of ERISA following an adverse benefit determination on review.

 
 
 
8

--------------------------------------------------------------------------------

 
 
 
(g)  
The Claims Administrator may establish rules and procedures, consistent with the
Plan and with ERISA, as necessary and appropriate in carrying out his/her
responsibilities in reviewing benefit claims.  The Claims Administrator may
require an applicant who wishes to submit additional information in connection
with an appeal from the denial of benefits to do so at the applicant's own
expense.

 
(h)  
No legal action for benefits under the Plan may be brought until the applicant
(i) has submitted a written application for benefits in accordance with the
procedures described by Paragraph 16(a), (ii) has been notified by the Claims
Administrator that the application is denied, (iii) has filed a written request
for a review of the application in accordance with the appeal procedure
described in Paragraph 16(d), and (iv) has been notified in writing or
electronically that the Claims Administrator has denied the appeal. In addition,
any legal action must be brought within one (1) year and must be brought in the
Borough of Manhattan in the State of New York. This one (1) year period shall be
computed from the earlier of: (i) the date a final determination denying such
benefit, in whole or in part, is issued under the Plan's claim review procedure;
and (ii) the date such individual's cause of action first accrued (as determined
under the laws of the State of New York without regard to principles of choice
of laws).

 


9

--------------------------------------------------------------------------------
